DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
Applicant’s arguments and claim amendments filed 1/6/2022, regarding the previous 35 USC 103 rejections of claims 1-5 and 8-10 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-5 and 8-10 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onouchi et al. (JP 2015-065023, wherein the English translation of the JP document is provided by the Applicant from the IDS forms).
Regarding claims 1 and 2, Onouchi discloses a lithium containing zirconium phosphate with specific sample B which is Li1.4Zr1.8Ca0.2(PO4-)3 (para. 83-90 and Table 1).  M1 is Ca and M2 is Zr.  The compositional ratios in sample B is L1:M1:M2:P=1.556:0.222:2.0:3.333, which except for the lithium and phosphorus amount overlaps Applicants claimed lithium containing zirconium phosphate compositional ratio of Li:M1:M2:P= (1.3 to 1.5) : (0.15 to 0.35) : 2.0 : (3.05 to 3.30) wherein M1 contains at least on member from Ca, Mg, Sr, and Ba, when M1 contains 2 or more members, the ratio of M1 is 0.1 to 0.35 in total, and M2 contains Zr.  Onouchi does not disclose a specific example with Li being in the range of 1.3-1.5 and a specific example with P in the range of 3.05-3.30.  however, in example B, P being 3.33 is considered close enough to 3.30 and Li being 1.556 is close enough to 1.5 wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Furthermore, Onouchi does disclose the general formula of LixZr2(PO4)3 in para. 19-22 where x can be in the range of 1.1-2.0 and Na can replace some of the Li and furthermore Ca which can replace some of the Zr thus overlaps the applicants claimed ranges.  The broadness of the range wherein x can be in the range of 1.1-2.0 and Na can replace some of the Li and furthermore Ca which can replace some of the Zr in the formula can overlap the claimed ranges of  (1.3 to 1.5) : (0.15 to 0.35) : 2.0 : (3.05 to 3.30).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 3 and 8, Onouchi discloses the lithium containing zirconium phosphate of claims 1 and 2 as shown above, and Onouchi further discloses wherein when the lithium-containing zirconium phosphate in a powder form is fully capable of being heated at a temperature increase rate of 10C/minute in air atmosphere, the total weight loss of Li and P is less than 1.0 wt. % within the entire temperature range from room temperature, which is a start point, to 1500C which is an end point. (heating method described in para. 83-90 of Onouchi)
Regarding claims 4 and 9, Onouchi discloses the lithium containing zirconium phosphate of claims 1 and 2 as shown above, and Onouchi further discloses wherein the lithium-containing zirconium phosphate inherently has a resistivity of 100000Ω/cm or less at room temperature. (Onouchi para. 19-22, 83-90 wherein sample B and furthermore than ranges overlapped by Onouchi’s general formula meet Applicants compositional criteria so they should exhibit the same resistivity properties)
Regarding claims 5 and 10, Onouchi discloses the lithium containing zirconium phosphate of claims 1 and 2 as shown above, and Onouchi further discloses wherein the lithium-containing zirconium phosphate has a three-point bending strength of 20 MPa or more. (Onouchi para. 19-22, 83-90 wherein sample B and furthermore than ranges overlapped by Onouchi’s general formula both meet Applicants compositional criteria so they should exhibit the same strength properties)

Response to Arguments
Applicant’s arguments and claim amendments filed 1/6/2022, regarding the previous 35 USC 103 rejections of claims 1-5 and 8-10 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1-5 and 8-10 have been withdrawn.  However, a new ground of rejection is presented.
Regarding the 35 USC 103 rejections, Applicant argues that there would be no motivation for one of ordinary skill in the art to increase the compositional ratio of lithium in samples A, B, and C would be motivated to only increase the ratio of Li in the samples in order to increase ion conductivity rather than decrease the compositional ration of Li from 1.556 wherein a person skilled in the art would have been able to expect that due to the combination of the four components, Li, M1, M2, and P falling into a specific range, the lithium zirconium phosphate exhibits unique effects such as excellent high-temperature resistance, mechanical strength (remarks pg. 6)  This argument is not persuasive because in samples A, B, and C, increasing the lithium amount by itself does not necessarily result in the higher ion conductivity.  In those samples, the Zr values also decrease while the Ca values increase.  Furthermore, the 3 samples are a part of Onouchis general formula of LixZr2(PO4)3 in para. 19-22 where x can be in the range of 1.1-2.0 and Na can replace some of the Li and furthermore Ca which can replace some of the Zr thus overlaps the applicants claimed ranges which Applicant has not argued.  One of ordinary skill in the art at the time of filing would be motivated to use any combination Onouchis range.  The overcome the art of record, Applicant would need to prove criticality of ranges in which the tables in Applicants specification (tables 2 and 1 respectively) are currently insufficient on showing unexpected results for the specific lithium range of 1.3 to 1.5 and the specific phosphorus range of more than 3.00 to 3.30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729